Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s response on received on 12/27/21 and a telephonic communication on 2/23/22.

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Ardeshir Tabibi in a telephone interview on 2/23/22.

Please replace claims 21, 23 and 25 with the version below:

--
21. (Currently amended)  A method comprising:
	receiving, from a service provider, a request for a session id;
	generating the session id;
providing the session id to the service provider;
receiving, from a mobile device, identification information associated with the mobile device, wherein the identification information comprises the session id and account information provided by a telecommunications carrier associated with the mobile device; 
computing an encrypted hash of the identification information associated with the mobile device; [[and]]
transmitting the encrypted hash of the identification information to the service provider, wherein the encrypted hash of the identification information is utilized to establish a registered account associated with the identification information, wherein the registered account is operable to access one or more services provided by the service provider;
accessing authentication history of the mobile device;
determining if the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device; 
when the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device, determining whether the mobile device was previously successfully authenticated within a predetermined period of time; and 
when it is determined that the mobile device was previously successfully authenticated within the predetermined period of time, prompting the service provider to grant the mobile device access to one or more services provided by the service provider.

23. (Currently amended)  An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
	receive, from a service provider, a request for a session id;
	generate the session id;
provide the session id to the service provider;
receive, from a mobile device, identification information associated with the mobile device, wherein the identification information comprises the session id and account information provided by a telecommunications carrier associated with the mobile device; 
compute an encrypted hash of the identification information associated with the mobile device; [[and]]
transmit the encrypted hash of the identification information to the service provider, wherein the encrypted hash of the identification information is utilized to establish a registered account associated with the identification information, wherein the registered account is operable to access one or more services provided by the service provider;
access authentication history of the mobile device;
determine if the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device; 
when the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device, determine whether the mobile device was previously successfully authenticated within a predetermined period of time; and 
when it is determined that the mobile device was previously successfully authenticated within the predetermined period of time, prompt the service provider to grant the mobile device access to one or more services provided by the service provider.

25. (Currently amended)  A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:
	receiving, from a service provider, a request for a session id;
	generating the session id;
providing the session id to the service provider;
receiving, from a mobile device, identification information associated with the mobile device, wherein the identification information comprises the session id and account information provided by a telecommunications carrier associated with the mobile device; 
computing an encrypted hash of the identification information associated with the mobile device; [[and]]
transmitting the encrypted hash of the identification information to the service provider, wherein the encrypted hash of the identification information is utilized to establish a registered account associated with the identification information, wherein the registered account is operable to access one or more services provided by the service provider;
accessing authentication history of the mobile device;
determining if the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device; 
when the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device, determining whether the mobile device was previously successfully authenticated within a predetermined period of time; and 
when it is determined that the mobile device was previously successfully authenticated within the predetermined period of time, prompting the service provider to grant the mobile device access to one or more services provided by the service provider.

--


Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative claims 8-13 and 21-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/PIOTR POLTORAK/Primary Examiner, Art Unit 2433